711 N.W.2d 55 (2006)
474 Mich. 1092
ASSOCIATED BUILDERS & CONTRACTORS OF MICHIGAN SELF-INSURED WORKERS COMPENSATION FUND, Plaintiff-Appellee, Cross-Appellant,
v.
ACKER STEEL ERECTORS, INC., Defendant-Appellant, Cross-Appellee.
Docket No. 129459. COA No. 250973.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the application for leave to appeal the June 21, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.